United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ENTHEOS TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0170247 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 430 Park Avenue, Suite 702, New York, NY (Address of principal executive offices) (Zip Code) 800-755-5815 (Registrant’s telephone number, including area code) 888 3rd Street SW, Suite 1000, Calgary, Alberta, Canada, T2P 5C5 (Former address if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Not Applicable T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act) Yes o No T Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 63,075,122 shares of Common Stock, par value $0.00001, were outstanding on November 4, 2010. TABLE OF CONTENTS ENTHEOS TECHNOLOGIES, INC. FORM 10-Q For the Quarterly Period Ended September 30, 2010 PART I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Statements of Operations (unaudited) 4 Statements of Stockholders’ Equity (unaudited) 5 Statements of Cash Flows (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 2 Table of Contents PART I— FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) ENTHEOS TECHNOLOGIES, INC. BALANCE SHEETS September 30, 2010 and December 31, 2009 (Unaudited) September30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Inventory - Total current assets Oil and gas properties at cost (Note 4) Proven properties Unproven properties Accumulated depreciation, depletion, amortization and impairment ) ) Oil and gas properties, net Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable - related parties Asset retirement obligation Warrant liability (Note 5) Total current liabilities Long-term liabilities Asset retirement obligation, less current portion Total liabilities STOCKHOLDERS' EQUITY(Note 5) Preferred stock: $0.0001 par value: Authorized: 10,000,000 shares Issued and outstanding: nil - - Common stock: $0.00001 par value; Authorized: 200,000,000 shares Issued and outstanding:63,075,122 shares (2009: 63,075,122) Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ (The accompanying notes are an integral part of these financial statements) 3 Table of Contents ENTHEOS TECHNOLOGIES, INC. STATEMENTS OF OPERATIONS For the three and nine-months ended September 30, 2010 and 2009 (Unaudited) Three-months ended September 30, Nine-months ended September 30, Revenue Oil and gas sales $ Expenses Lease operating expenses General and administrative expenses Impairment and depreciation Total operating expenses Operating Loss ) Other income / (expense) Change in fair value of warrant liability Net income attributable to common stockholders $ Income per common share - basic and diluted $ Weighted average number of shares - basic and diluted (The accompanying notes are an integral part of these financial statements) 4 Table of Contents ENTHEOS TECHNOLOGIES, INC. STATEMENTS OF STOCKHOLDERS' EQUITY For the nine-months ended September 30, 2010 and year ended December 31, 2009 (Unaudited) Additional Accumulated Total Common Stock paid-in earnings Stockholders' Shares Amount capital (deficit) Equity Balance, December 31,2008 $ $ $ ) $ Cumulative effect of change in accounting principle - - ) ) ) Stock-based compensation expense - - - Net income, year ended December 31, 2009 - - - Balance, December 31, 2009 ) Stock-based compensation expense - - ) - ) Net income, nine-months ended September 30, 2010 - - - Balance, September 30, 2010 $ $ $ ) $ (The accompanying notes are an integral part of these financial statements) 5 Table of Contents ENTHEOS TECHNOLOGIES, INC. STATEMENTS OF CASH FLOWS For the nine-months ended September 30, 2010 and 2009 (Unaudited) September 30, September 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities: Impairment and depreciation Stock-based compensation ) Accretion of asset retirement obligation - Change in fair value of warrant liability ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventory ) - Prepaid expenses - Accounts payable & accrued liabilities including related party payables ) ) Net cash flows from operating activities ) ) Cash flows from investing activities Acquisition of oil and gas properties ) ) Net cash flows from investing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest paid in cash $
